    Case 2:19-cv-10512-JFW-KS Document 135 Filed 03/19/21 Page 1 of 3 Page ID #:1463

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                           March 19, 2021


       No.:                 21-55258
       D.C. No.:            2:19-cv-10512-JFW-KS
       Short Title:         Richard Owens v. Natural Emphasis Ltd., et al


       Dear Appellant/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Motions filed along with the notice of appeal in the district court are not
       automatically transferred to this court for filing. Any motions seeking relief from
       this court must be separately filed in this court's docket.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.

       Appellants who are filing pro se should refer to the accompanying
       information sheet regarding the filing of informal briefs.
Case 2:19-cv-10512-JFW-KS Document 135 Filed 03/19/21 Page 2 of 3 Page ID #:1464




                    UNITED STATES COURT OF APPEALS
                                                                    FILED
                            FOR THE NINTH CIRCUIT
                                                                    MAR 19 2021
                                                                   MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS




   RICHARD C. OWENS, DBA Newlight               No. 21-55258
   Company,
                                                D.C. No. 2:19-cv-10512-JFW-KS
                Plaintiff - Appellant,
                                                U.S. District Court for Central
     v.                                         California, Los Angeles

   NATURAL EMPHASIS LTD.;                       TIME SCHEDULE ORDER
   BEAMER COMPANY; SMOKE
   HOUSE DISTRIBUTION INC.;
   DISCOUNT SMOKING PRODUCTS
   INC.; MIQUEL Y COSTAS AND
   MIQUEL SA,

                Defendants - Appellees.



  The parties shall meet the following time schedule.

  Tue., May 18, 2021            Appellant's opening brief and excerpts of record
                                shall be served and filed pursuant to FRAP 31 and
                                9th Cir. R. 31-2.1.
  Thu., June 17, 2021           Appellee's answering brief and excerpts of record
                                shall be served and filed pursuant to FRAP 31 and
                                9th Cir. R. 31-2.1.

  The optional appellant's reply brief shall be filed and served within 21 days of
  service of the appellee's brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

  Failure of the appellant to comply with the Time Schedule Order will result in
  automatic dismissal of the appeal. See 9th Cir. R. 42-1.
Case 2:19-cv-10512-JFW-KS Document 135 Filed 03/19/21 Page 3 of 3 Page ID #:1465

                                           FOR THE COURT:

                                           MOLLY C. DWYER
                                           CLERK OF COURT

                                           By: John Brendan Sigel
                                           Deputy Clerk
                                           Ninth Circuit Rule 27-7
